DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 	Claims 1-16, 19, 23-26, 29 and 35-38 are cancelled. 
Claims 17, 27 and 32 are currently amended. 
Claim 40 is newly added.
Claims 17-18, 20-22, 27, 28, 30-34 and 39-40 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.	

Response to Arguments
4.	Applicant’s arguments filed 2/17/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 101 Rejections 
First, Applicant argues that “The technological solution recited in claim 17 provides accurate data over a network from the first computing device to the remote computing system… For example, claim 17 recites, in-part, "the providing of the result causing display, by the software executing on the remote computing system, of first data in a user interface on a display of the remote computing system." A display is a non-abstract component. Identifying a result having a sufficient accuracy and providing the result to the remote display is a "practical application."” [Arguments, page 8].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the present invention is directed to an abstract idea without significantly more for the following reasons; Regarding the display element, Examiner likens this to the following MPEP example (see MPEP 2106.05(a)(iii)), which the courts have indicated may not be sufficient to show an improvement to technology:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
The claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.
Further, Examiner respectfully maintains that the none of the specific computer elements are being improved upon and that the core of the invention, that is to provide an increased accuracy for a 

35 USC § 103 Rejections 
First, Applicant argues that “Harinarayan is silent regarding reducing the number of choices when increasing a number of feedback computing devices… Harinarayan sends "the same subtask." Harinarayan does not disclose, teach, or suggest that the subtasks can be different… Harinarayan does not modify the request as additional requests are sent…
Ebert is relied upon to remedy the deficiencies of Harinarayan… Ebert discloses a user interface in which a survey designer can customize editable instances 504 and 506… There is no reduction of survey questions based on survey results in Ebert. As such, each choice presented in Ebert has no basis in the survey results already received…” [Arguments, pages 9-11].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that Ebert discloses ...reducing a number of choices presented to the at least one additional feedback computing device… 
Specifically, Examiner first directs the Applicant to (Ebert, ¶ 63, in FIG. 5, and in addition to the delete button 406 and the arrows 408 discussed above, add/delete buttons 508 are included to allow the survey designer to add or remove answer choices (discloses reducing a number of choices) from the editable instance 504. That is, while the buttons 406, 408 allow the survey designer to move the editable instance 504 within and among the editable instances 112a, 114, 502, and 506, the buttons 508 allow the survey designer to add or remove specific answer choices (discloses limiting choices) within the particular editable instance 504. As a result, although the editable instances 504 and 506 both are obtained from the same survey component 306, the instance 504 includes four answer options, while the instance 506 includes only three). Here, Ebert discloses the use of survey design tools to reduce a number of choices.
Examiner further directs the Applicant to (Harinarayan, claim 42, and automatically facilitating generation of a final result for the first subtask by, determining that the received results include a common result that was received from each of a selected number of humans, the selected number of humans being greater than 1 and based on at least one of a majority of the at least some humans and of at least a specified number N of two or more humans; and selecting the common received result as the final result for the first subtask). Here, Harinarayan discloses a result selected previously by the first plurality of feedback computing devices.
Examiner observes that Harinarayan, rather than Ebert, discloses that the choices are considered with respect to previous survey results. Thus, Examiner considers the choice-reduction elements of Ebert, in combination with the elements of Harinarayan which disclose a previously selected result, to render the above-argued limitation obvious. As such, Examiner remains unpersuaded. 

Second, Applicant argues that “Claim 40 is new… None of the cited references disclose, teach, or suggest improving a confidence in the respective individual accuracy by "running the individual through trial tasks without providing results," as recited in claim 40…” [Arguments, page 11].
In response, Applicant’s arguments are considered but are not persuasive. Examiner sets forth a rejection for the new claim as detailed below. As such, Examiner remains unpersuaded.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-18, 20-22, 27-28, 30-34 and 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 17-18, 20-22, 27-28, 30-34 and 39-40 are directed to statutory categories, namely a process (claims 17-18, 20-22 and 39-40), an article of manufacture (claims 27-28 and 30-31), and a system (claims 32-34).

Step 2A, Prong 1: Claims 17, 27 and 32, in part, recite the following abstract idea: storing… a plurality of individual accuracies, each individual accuracy… each individual accuracy proportional to a number of prior results for prior tasks performed…that are with a consensus… that have also performed the prior tasks, the prior results automatically obtained based on user input…; receiving…  a request for a result for a task, the request comprising a desired accuracy level, wherein the task comprises selection of one of a plurality of choices…; determining… an accuracy for the result using the respective individual accuracy…; providing… the result when the accuracy for the result is equal to or greater than the desired accuracy level…; and increasing a number… until accuracy of the result is equal to or greater than the desired accuracy level when the accuracy for the result is less than the desired accuracy level… including reducing a number of choices presented… wherein each choice in the reduced number of choices having been previously selected [Claim 17],
Claims 27 and 32 recite substantially similar limitations which are also identified as abstract ideas.
These concepts are not meaningfully different from the following concepts identified by the new guidance:
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for fundamental economic principles or practices, which includes hedging, insurance, and mitigating risk. Specifically, the present invention is centered on mitigating the risk of incorrect query results by using a threshold accuracy level. 
Further, the aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, which includes social activities, teaching, and following rules or instructions. Specifically, determining a result up to a specified level of accuracy, based on a consensus of feedback (e.g. “An individual's accuracy is determined based on the percentage of surveys in which the individual acted with the consensus” (Specification, ¶ 48)), is considered to be following rules or instructions. As such, claims 17, 27 and 32 are directed to concepts identified as abstract ideas.

The remaining dependent claims 18, 20-22, 27, 28, 30-31, 33-34 and 39-40 recite limitations relative to claims 17, 27 and 32, including:
 “wherein the first data is at least one of a video or an image” [Claim 18],
 “wherein the consensus is based on a frequency of a content material being selected” [Claim 20], 
“wherein each respective individual accuracy is determined based on a comparison of prior results … with prior results for a second plurality …” [Claim 21], 
“wherein at least a portion of the first plurality of …is present in the second plurality of… ” [Claim 22], 
 “wherein the respective individual accuracy for each of the plurality of feedback computing devices selecting the result includes a plurality of individual accuracies for each of the plurality of feedback computing devices selecting the results…” [Claim 39],
“wherein the respective individual accuracy for at least one of the plurality of feedback computing devices is determined by running the individual through trial tasks without providing results to increase a confidence in the respective individual accuracy” [Claim 40].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims by further defining and executing rules for determining a result with a specified level of accuracy; the dependent claims further define how to manipulate the abstract idea itself. Thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 17, 27 and 32 only recite the following additional elements –
providing software for installation on the remote computing system, the software to communicate over the network with a first computing device, the first computing device comprising at least one processor and a storage device coupled to the at least one processor for storage of data, the storage device comprising at least one memory; storing, by the first computing device, in at least one database of the storage device, a plurality of individual accuracies, each individual accuracy for a respective feedback computing device… proportional to a number of prior results for prior tasks performed by the respective feedback computing device… the prior results automatically obtained based on user input during operation of the respective feedback computing device; receiving, by the first computing device from the remote computing system in a communication over the network, a request for a result for a task… selection of one of a plurality of choices presented in a web page on a display of a feedback computing device… determining, by the first computing device, an accuracy for the result… providing, in a communication by the first computing device to the remote computing system, the result… the providing of the result causing display, by software executing on the remote computing system, of first data in a user interface of the remote computing system, the first data automatically selected based on the result… and 2Reply to Final Office Action Dated 11/26/2019Application No. 15/090,297Docket No. 104128.217402/USincreasing a number of the first plurality of feedback computing devices until accuracy of the result is equal to or greater than the desired accuracy level [Claim 17],
a non-transitory computer-storage medium storing instructions configured to instruct, for distributing data over a network to a remote computing system, a first computing device to: 3Serial No. 15/090,297Response to Final Office Action communicate over the network with software on the remote computing system, the remote computing system configured to perform transcription based on data received from the first computing device, the first computing device comprising at least one processor for storage of data, and the storage device comprising at least one memory; store, by the first computing device, in at least one database of the storage device, a plurality of individual accuracies, each individual accuracy for a respective feedback computing device… performed by the respective feedback computing device… with a consensus of feedback computing devices… presented on a display of a feedback computing device; receive, by the first computing device from the remote computing system in a communication over the network, a request for a result…; determine, by the first computing device, a first accuracy for the result… each respective individual accuracy retrieved from the storage device; provide, in a communication by the first computing device to the remote computing system, the result… by software executing on the remote computing system, of first data in a user interface of the remote computing system… wherein the result is used for data entry at the remote computing system; and increase a number of the plurality of feedback computing devices until the first accuracy is equal to or greater than the desired accuracy level… [Claim 27], 
the system comprising: at least one processor; a storage device, coupled to the at least one processor, for storage of data, the storage device comprising at least one memory; and memory storing instructions configured to instruct the at least one processor to: communicate over the network with software on the remote computing system, the remote computing system configured to perform transcription based on received data; store, by the first computing device, in at least one database of the storage device a plurality of individual accuracies, …each… for a respective feedback computing device… performed by the respective feedback computing device that are with a consensus of feedback computing devices… choices presented on a display of a feedback computing device; receive, from the remote computing system in a communication over the network, a request for a result…; determine a first accuracy… using the respective individual accuracy for each of a plurality of feedback computing devices…; provide, in a communication over the network to the remote computing system, the result… by software executing on the remote computing system, of first data in a 5Serial No. 15/090,297Response to Non-Final Office Action user interface of the remote computing system; and increase a number of the first plurality of feedback computing devices until the first accuracy is equal to or greater than the desired accuracy level [Claim 32]. 	
The processor, memory, computing devices, computing systems, storage and executable instructions are recited at a high‐level of generality (see MPEP § 2106.05(a)), like the following examples:
i. Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857;
iii. Merely using a computer to perform an abstract idea, e.g., applying the functionality of a
computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017);
	iv. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).
Furthermore, the computer implemented elements for executing a method of mitigating the risk of incorrect query results by using a threshold accuracy level using general computing devices and techniques are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. Accordingly, these additional elements do not integrate the abstract idea into a practical application.
The dependent claims do not recite any new additional elements, but rather add definition and specificity to the existing abstract idea (e.g., “wherein the first data is at least one of a video or an image” per Claim 18). As such, these claims do not integrate the abstract idea into a practical application.

Step 2B: Claims 17, 27 and 32 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons:
Independent claims 17, 27 and 32 recite limitations include, in part: 
A method of distributing data over a network to a remote computing system… providing software for installation on the remote computing system, the software to communicate over the network with a first computing device, the first computing device comprising at least one processor and a storage device coupled to the at least one processor for storage of data, the storage device comprising at least one memory; …by the first computing device, in at least one database of the storage device, a plurality of individual accuracies, each individual accuracy for a respective feedback computing device… proportional to a number of prior results for prior tasks performed by the respective feedback computing device… the prior results automatically obtained based on user input during operation of the respective feedback computing device; …by the first computing device from the remote computing system in a communication over the network, a request for a result for a task… selection of one of a plurality of choices presented in a web page on a display of a feedback computing device… determining, by the first computing device, an accuracy for the result… in a communication by the first computing device to the remote computing system, the result… the providing of the result causing display, by software executing on the remote computing system, of first data in a user interface of the remote computing system, the first data automatically selected based on the result… and 2Reply to Final Office Action Dated 11/26/2019Application No. 15/090,297Docket No. 104128.217402/USincreasing a number of the first plurality of feedback computing devices… [Claim 17],
a non-transitory computer-storage medium storing instructions configured to instruct, for distributing data over a network to a remote computing system, a first computing device to: 3Serial No. 15/090,297Response to Final Office Action communicate over the network with software on the remote computing system, the first computing device comprising at least one processor for storage of data, and the storage device comprising at least one memory; store, by the first computing device, in at least one database of the storage device, a plurality of individual accuracies, each individual accuracy for a respective feedback computing device… performed by the respective feedback computing device… with a consensus of feedback computing devices… presented on a display of a feedback computing device; receive, by the first computing device from the remote computing system in a communication over the network, a request for a result…; determine, by the first computing device, a first accuracy for the result… each respective individual accuracy retrieved from the storage device; provide, in a communication by the first computing device to the remote computing system, the result… by software executing on the remote computing system, of first data in a user interface of the remote computing system… wherein the result is used for data entry at the remote computing system; and increase a number of the plurality of feedback computing devices… [Claim 27], 
the system comprising: at least one processor; a storage device, coupled to the at least one processor, for storage of data, the storage device comprising at least one memory; and memory storing instructions configured to instruct the at least one processor to: communicate over the network with software on the remote computing system, the remote computing system configured to perform transcription based on received data; store, by the first computing device, in at least one database of the storage device a plurality of individual accuracies, …each… for a respective feedback computing device… performed by the respective feedback computing device that are with a consensus of feedback computing devices… choices presented on a display of a feedback computing device; receive, from the remote computing system in a communication over the network, a request for a result…; determine a first accuracy… using the respective individual accuracy for each of a plurality of feedback computing devices…; provide, in a communication over the network to the remote computing system, the result… by software executing on the remote computing system, of first data in a5Serial No. 15/090,297Response to Non-Final Office Action user interface of the remote computing system; and increase a number of the first plurality of feedback computing devices… [Claim 32]. 	
By the failure of the elements to integrate the abstract idea into a practical application as discussed in the Step 2A, Prong 2 analysis, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B, because they are no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). 
In addition, the claims recite well-understood, routine, conventional activity (see MPEP 2106.05(d) Part (II)), like the following examples:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); where the claims use a consensus from individual computing devices to “provid[e], in a communication by the first computing device to the remote computing system, the result when the accuracy for the result is equal to or greater than the desired accuracy level” [Claim 17].
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.



Claims 17-18, 20-22, 27-28, 30-34 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(a), 102(b), and 102(e) as being disclosed by Harinarayan et al., U.S. Patent No. 7,197,459 [hereinafter Harinarayan] in view of Ebert, U.S. Publication No. 2005/0193333 [hereinafter Ebert].

	Regarding claim 17, Harinarayan discloses a method of distributing data over a network to a remote computing system, the method comprising: providing software for installation on the remote computing system, the software to communicate over the network with a first computing device, the first computing device comprising at least one processor and a storage device coupled to the at least one processor for storage of data, the storage device comprising at least one memory; (Harinarayan, column 3, lines 63-67, Task Server 102 and Junta Server 106 are in a single computer and share a common computer processor, in which case communication link 108 is a system bus, embedded in the common computer), (Id., column 6, lines 62-67, A permanent copy of the programming instructions to practice the present invention, in one embodiment, may be loaded into non-volatile storage associated with Junta Server 106, Task Server 102, similar task servers, or any computer system associated with Junta Computer 104 in a factory, or in the field, through distribution source/medium such as tapes, CDROM, DVD, and so forth, and through network connection 112 or network connection 108), (Id., column 6, lines 59-67, The aforementioned functions of Junta Server 106 are enabled by algorithms, programming instructions, and data in accordance with an Application Programming Interface (API). A permanent copy of the programming instructions to practice the present invention, in one embodiment, may be loaded into non-volatile storage associated with Junta Server 106, Task Server 102, similar task servers, or any computer system associated with Junta Computer 104 in a factory, or in the field, through distribution source/medium such as tapes, CDROM, DVD, and so forth, and through network connection 112 or network connection 108 (discloses software for a computing system)), (Id., column 7, lines 11-12, The API also provides for facilities to enable return communication from Junta Server 106 to Task Server 102 (discloses communication to remote computing system)), (Id., column 6, lines 30-38, Regarding handling other miscellaneous book keeping activities, Junta Server 106, in one embodiment, records data relevant to security and privacy and performance measures, such as, for instance, throughput, latency and accuracy (discloses transcription based on received data));
storing, by the first computing device, in at least one database of the storage device, a plurality of individual accuracies, each individual accuracy for a respective feedback computing device, and each individual accuracy proportional to a number of prior results for prior tasks performed by the respective feedback computing device that are with a consensus of feedback computing devices that have also performed the prior tasks, the prior results automatically obtained based on user input during operation of the respective feedback computing device (Id., column 6, lines 24-29, In maintaining records of transactions, Task Server 102, in accordance with one embodiment, uses database or data storage features to catalog (discloses storing in a database) and maintain transaction data associated with Task Server 102, other task servers, and all individual Junta Nodes), (Id., column 5, lines 54-64, Junta Server 106 uses a simple algorithm that determines the correct solution to be that solution which is most popular, wherein the "majority wins" (also referred to as "majority governs", that is the result provided by the most number of Junta Nodes is determined to be the correct answer for the task, or an algorithm that determines the correct answer using Junta Node responses weighted according to the history of each particular Junta Node in coming up with the right answer previously, effectively weighting each Junta Node response by an accuracy rating for that Junta Node (discloses individual accuracies proportional to a number of prior results with a consensus)); 
receiving, by the first computing device from the remote computing system in a communication over the network a request for a result for a task, the request comprising a desired accuracy level, wherein the task comprises selection of one of a plurality of choices presented in a web page on a display of a feedback computing device, and the result is one of the choices (Harinarayan, column 4, lines  11-20, Junta Server 106, as shown in FIG. 1, serves as the central coordinating computer of the Junta Computer 104. Junta Server 106 receives the subtasks from Task Server 102 (discloses receiving a request for a result for a task), determines the availability of Junta Node 1 110 to perform the subtask using network communications 112, and, if Junta Node 1 110 is available, sends the subtask to, and receives the resulting response from Junta Node 1 110 using network communications 112. Junta Server 106 similarly determines availability of other Junta Nodes such as Junta Node 2 114 through Junta Node n 116), (Id., column 5, line 64 - column 6, line 3, the final answer may be generated in accordance with a "specific accuracy," (discloses desired accuracy) using e.g. an algorithm selecting a solution that represents "at least N" Junta Node responses in agreement, where N is the integer number of responses in agreement (assuming the subtask has been dispatched to M Junta nodes for performance, where M is greater than N)), (Id., column 8, lines 62-65, the comparisons, analyses as well as syntheses may take into consideration the accuracy desired, as well as past accuracy of the Junta Nodes providing the answers (further discloses desired accuracy)), (Id., column 5, lines 43-50, Communications between Junta Server 106 and the Junta Nodes may be conducted using any one of a number of known client-server communication techniques. For example, in one implementation, Junta Nodes may be equipped with a generic browser, whereas Junta Server 106 may include a web server, where communication between Junta Server 106 and Junta Nodes may be conducted via web pages (discloses presenting in a web page)), (Id., column 4, lines 45-61, teaching embodiments of “personal computers” with “”visual . . . outputs and human inputs” and “accepting inputs using a touch screen feature,” notably a “cellular phone that allows for two-way . . . visual outputs and keypad inputs” further including an “Internet enhanced cellular phone network” (teaching human inputs via keyboard, touch, and keys that result in visual outputs, i.e., display of the tasks processed in the citations above per at least Figure 4 below).

    PNG
    media_image1.png
    897
    573
    media_image1.png
    Greyscale


Harinarayan further discloses determining, by the first computing device, an accuracy for the result using the respective individual accuracy for each of a first plurality of feedback computing devices selecting the result, each respective individual accuracy retrieved from the storage device (Id., column 5, lines 54-64, Junta Server 106 uses a simple algorithm that determines the correct solution to be that solution which is most popular, wherein the "majority wins" (also referred to as "majority governs", that is the result provided by the most number of Junta Nodes is determined to be the correct answer for the task, or an algorithm that determines the correct answer using Junta Node responses weighted according to the history of each particular Junta Node in coming up with the right answer previously, effectively weighting each Junta Node response by an accuracy rating for that Junta Node (discloses result using the individual accuracies)), (Id., column 6, lines 34-42, Junta Server 106, in one embodiment, stores such performance data as throughput, defined as the number of subtasks completed by Junta Computer 104 in a unit time, latency, defined as how long it would take to obtain the solution to a subtask once it has been submitted to Junta Computer 104, and accuracy, defined as an accuracy rating for Junta Computer 104 as a whole (discloses accuracy for the result) rather than accuracy ratings for Junta Nodes, also tracked and maintained by Junta Server 106);
 providing, in a communication by the first computing device to the remote computing system, the result when the accuracy for the result is equal to or greater than the desired accuracy level, the providing of the result causing display, by software executing on the remote computing system, of first data in a user interface of the remote computing system, the first data automatically selected based on the result, wherein providing the result comprises sending a link to the first data, the link used to display the first data, and wherein the communication includes the link (Harinarayan, column 8, lines 60-65, Junta Server compares and analyzes the responses, and determines/synthesizes the result for the task. As described, the comparisons, analyses as well as syntheses may take into consideration the accuracy desired, as well as past accuracy of the Junta Nodes providing the answers. Finally, upon deriving an answer for the requested task, Junta Server returns the derived solution to the Task Server (discloses providing result when the accuracy is at the desired accuracy level)), (Id., column 6, lines 30-38, Regarding handling other miscellaneous book keeping activities, Junta Server 106, in one embodiment, records data relevant to security and privacy and performance measures, such as, for instance, throughput, latency and accuracy (discloses transcription based on received data)), (Id., column 9, lines 42-48, The above example using electronic mail messages sent out by the Junta Server to the Junta Nodes is an example of a push system. That is, the Junta Server pushes the subtasks out to the Junta Nodes, using the electronic mail messages sent to request action from the Junta Nodes comprising the Junta Network), (Id., column 9, lines 9-15, Once subtasks have been generated, these subtasks are sent to the Junta Computer 406 via the Junta Sever. In this example, the communication from task server to Junta Server as well as from Junta Server to individual Junta Nodes is in the form of electronic mail messages containing attachments for the image files (discloses communication with an attachment link to image files)), (Id., claim 3, wherein the method further comprises the first computer system dispatching said second subtask to a third computer system of a second human for performance by the second human, and the first computer system receiving a second result from the second human via the third computer system for said second subtask; and the first computer system further bases its generation of the result for said task on said second result (discloses first data selected based on the result)); 
and increasing a number of the first plurality of feedback computing devices until accuracy of the result is equal to or greater than the desired accuracy level when the accuracy for the result is less than the desired accuracy level to include at least one additional feedback computing device, including…  having been previously selected by the first plurality of feedback computing devices (Id., column 9, lines 25-30, the Junta Server sends the same subtask to n different Junta Nodes, wherein the number of Junta Nodes, n, is determined when the problem was identified by the task server 402. For example, it might be desirable for "at least n" Junta Nodes to produce the same result in order for a solution to be considered valid. This is an accuracy attribute identified by the task server 402), (Id., column 4, lines 11-20, Junta Server 106, as shown in FIG. 1, serves as the central coordinating computer of the Junta Computer 104. Junta Server 106 receives the subtasks from Task Server 102, determines the availability of Junta Node 1110 to perform the subtask using network communications 112, and, if Junta Node 1110 is available, sends the subtask to, and receives the resulting response from Junta Node 1110 using network communications 112. Junta Server 106 similarly determines availability of other Junta Nodes such as Junta Node 2 114 through Junta Node n 116 (discloses results previously selected by feedback devices)), (Id., claim 42, and automatically facilitating generation of a final result for the first subtask by, determining that the received results include a common result that was received from each of a selected number of humans, the selected number of humans being greater than 1 and based on at least one of a majority of the at least some humans and of at least a specified number N of two or more humans; and selecting the common received result as the final result for the first subtask).
While suggested, Harinarayan does not explicitly disclose ...reducing a number of choices presented to the at least one additional feedback computing device, wherein each choice in the reduced number of choices... 
However, Ebert discloses ...reducing a number of choices presented to the at least one additional feedback computing device, wherein each choice in the reduced number of choices... (Ebert, ¶ 63, in FIG. 5, and in addition to the delete button 406 and the arrows 408 discussed above, add/delete buttons 508 are included to allow the survey designer to add or remove answer choices (discloses reducing a number of choices) from the editable instance 504. That is, while the buttons 406, 408 allow the survey designer to move the editable instance 504 within and among the editable instances 112a, 114, 502, and 506, the buttons 508 allow the survey designer to add or remove specific answer choices (discloses limiting choices) within the particular editable instance 504. As a result, although the editable instances 504 and 506 both are obtained from the same survey component 306, the instance 504 includes four answer options, while the instance 506 includes only three).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the feedback accuracy elements of Harinarayan to include the choice reduction elements of Ebert in the analogous art of survey generation systems.
The motivation for doing so would have been to improve a user's ability to "keep track of his or her progress in providing feedback, and have an accurate and real-time update as to how much additional feedback is required" [Ebert, ¶ 103; Harinarayan, column 5, line 60 - column 6, line 3].

Regarding claim 18, the combination of Harinarayan and Ebert discloses the method of claim 17.
Harinarayan further discloses wherein the first data is at least one of a video or an image (Harinarayan, column 2, lines 12-14,  In one embodiment, the computer system decomposes a task, such as, for example, image (discloses an image) or speech comparison, into subtasks for human performance, and programmatically requests the performances), (Id., claim 3, wherein the method further comprises the first computer system dispatching said second subtask to a third computer system of a second human for performance by the second human, and the first computer system receiving a second result from the second human via the third computer system for said second subtask; and the first computer system further bases its generation of the result for said task on said second result (discloses first data selected based on the result)).

Regarding claim 20, the combination of Harinarayan and Ebert discloses the method of claim 17.
Harinarayan further discloses wherein the consensus is based on a frequency of a content material being selected (Harinarayan, column 9, lines 25-30, the Junta Server sends the same subtask to n different Junta Nodes, wherein the number of Junta Nodes, n, is determined when the problem was identified by the task server 402. For example, it might be desirable for "at least n" Junta Nodes to produce the same result in order for a solution to be considered valid. This is an accuracy attribute identified by the task server 402).

Regarding claim 21, the combination of Harinarayan and Ebert discloses the method of claim 17.
Harinarayan further discloses wherein each respective individual accuracy is determined based on a comparison of prior results for the respective feedback computing device with prior results for a second plurality of feedback computing devices (Harinarayan, column 5, lines 54-64, Junta Server 106 uses a simple algorithm that determines the correct solution to be that solution which is most popular, wherein the "majority wins" (also referred to as "majority governs", that is the result provided by the most number of Junta Nodes is determined to be the correct answer for the task, or an algorithm that determines the correct answer using Junta Node responses weighted according to the history of each particular Junta Node in coming up with the right answer previously (discloses individual accuracy based on prior results), effectively weighting each Junta Node (discloses comparison of results for other computing devices) response by an accuracy rating for that Junta Node), (Id., claim 53, wherein the facilitating of the generation of the final result for the first subtask includes, before the determining that the received results include the common result from each of the selected number of humans, determining that a first group of multiple results received from multiple of the humans for the first subtask do not include a common result that was received from each of the selected number of humans, and sending indications of the first subtask to additional humans in order (discloses multiple pluralities of feedback providers) to obtain the common result from each of the selected number of humans), (Id., column 4, lines 30-34, As an overview of a hybrid machine/human computer, the illustration of FIG. 1 is complemented with FIG. 2, which illustrates one embodiment of Junta Node 1 110 in closer detail and therein highlights a method of involving humans to assist a computer).

Regarding claim 22, the combination of Harinarayan and Ebert discloses the method of claim 21.
Harinarayan further discloses wherein at least a portion of the first plurality of feedback computing devices is present in the second plurality of feedback computing devices (Harinarayan, claim 53, wherein the facilitating of the generation of the final result for the first subtask includes, before the determining that the received results include the common result from each of the selected number of humans, determining that a first group of multiple results received from multiple of the humans for the first subtask do not include a common result that was received from each of the selected number of humans, and sending indications of the first subtask to additional humans in order (discloses a portion of feedback providers present in a second plurality of feedback providers) to obtain the common result from each of the selected number of humans), (Id., column 4, lines 30-34, As an overview of a hybrid machine/human computer, the illustration of FIG. 1 is complemented with FIG. 2, which illustrates one embodiment of Junta Node 1 110 in closer detail and therein highlights a method of involving humans to assist a computer).

Regarding claim 27, Harinarayan discloses a non-transitory computer-storage medium storing instructions configured to instruct, for distributing data over a network to a remote computing system, a first computing device to: communicate over the network with software on the remote computing system, the first computing device comprising at least one processor for storage of data, and the storage device comprising at least one memory (Id., column 6, lines 59-67, The aforementioned functions of Junta Server 106 are enabled by algorithms, programming instructions, and data in accordance with an Application Programming Interface (API). A permanent copy of the programming instructions to practice the present invention, in one embodiment, may be loaded into non-volatile storage  associated with Junta Server 106 (discloses storage device comprising memory), Task Server 102, similar task servers, or any computer system associated with Junta Computer 104 in a factory, or in the field, through distribution source/medium such as tapes, CDROM, DVD, and so forth, and through network connection 112 or network connection 108 (discloses software for a computing system)), (Id., column 7, lines 11-12, The API also provides for facilities to enable return communication from Junta Server 106 to Task Server 102 (discloses communication to remote computing system)), (Id., column 6, lines 30-38, Regarding handling other miscellaneous book keeping activities, Junta Server 106, in one embodiment, records data relevant to security and privacy and performance measures, such as, for instance, throughput, latency and accuracy (discloses transcription based on received data)), (Id., column 6, lines 24-29, In maintaining records of transactions, Task Server 102, in accordance with one embodiment, uses database or data storage  (discloses storage device) features to catalog  and maintain transaction data associated with Task Server 102, other task servers, and all individual Junta Nodes), (Id., column 3, lines 63-67, Task Server 102 and Junta Server 106 are in a single computer and share a common computer processor, in which case communication link 108 is a system bus, embedded in the common computer);
 store, by the first computing device, in at least one database, a plurality of individual accuracies, each individual accuracy for a respective feedback computing device, and each individual accuracy proportional to a number of prior results for prior tasks performed by the respective feedback computing device that are with a consensus of feedback computing devices that have also performed the prior tasks, (Harinarayan, column 3, lines 63-67, Task Server 102 and Junta Server 106 are in a single computer and share a common computer processor, in which case communication link 108 is a system bus, embedded in the common computer), (Id., column 6, lines 62-67, A permanent copy of the programming instructions to practice the present invention, in one embodiment, may be loaded into non-volatile storage associated with Junta Server 106, Task Server 102, similar task servers, or any computer system associated with Junta Computer 104 in a factory, or in the field, through distribution source/medium such as tapes, CDROM, DVD, and so forth, and through network connection 112 or network connection 108), (Id., column 6, lines 24-29, In maintaining records of transactions, Task Server 102, in accordance with one embodiment, uses database or data storage features to catalog (discloses storing in a database) and maintain transaction data associated with Task Server 102, other task servers, and all individual Junta Nodes), (Id., column 5, lines 54-64, Junta Server 106 uses a simple algorithm that determines the correct solution to be that solution which is most popular, wherein the "majority wins" (also referred to as "majority governs", that is the result provided by the most number of Junta Nodes is determined to be the correct answer for the task, or an algorithm that determines the correct answer using Junta Node responses weighted according to the history of each particular Junta Node in coming up with the right answer previously, effectively weighting each Junta Node response by an accuracy rating for that Junta Node (discloses individual accuracies proportional to a number of prior results with a consensus)); 
wherein each of the prior tasks is selection of one of a plurality of choices presented on a display of a feedback computing device (Harinarayan, column 4, lines 45-61, teaching embodiments of “personal computers” with “visual . . . outputs and human inputs” and “accepting inputs using a touch screen feature,” notably a “cellular phone that allows for two-way . . . visual outputs and keypad inputs” further including an “Internet enhanced cellular phone network” (teaching human inputs via keyboard, touch, and keys that result in visual outputs, i.e., display of the tasks processed in the citations above per at least Figure 4 below)

    PNG
    media_image1.png
    897
    573
    media_image1.png
    Greyscale


receive, by the first computing device from the remote computing system in a communication over the network, a request for a result, the request comprising a desired accuracy level (Harinarayan, column 4, lines  11-20, Junta Server 106, as shown in FIG. 1, serves as the central coordinating computer of the Junta Computer 104. Junta Server 106 receives the subtasks from Task Server 102 (discloses receiving a request for a result for a task), determines the availability of Junta Node 1 110 to perform the subtask using network communications 112, and, if Junta Node 1 110 is available, sends the subtask to, and receives the resulting response from Junta Node 1 110 using network communications 112. Junta Server 106 similarly determines availability of other Junta Nodes such as Junta Node 2 114 through Junta Node n 116), (Id., column 5, line 64 - column 6, line 3, the final answer may be generated in accordance with a "specific accuracy," (discloses desired accuracy) using e.g. an algorithm selecting a solution that represents "at least N" Junta Node responses in agreement, where N is the integer number of responses in agreement (assuming the subtask has been dispatched to M Junta nodes for performance, where M is greater than N)), (Id., column 8, lines 62-65, the comparisons, analyses as well as syntheses may take into consideration the accuracy desired, as well as past accuracy of the Junta Nodes providing the answers (further discloses desired accuracy)); 
determine, by the first computing device, a first accuracy for the result using the respective individual accuracy for each of a first plurality of feedback computing devices selecting the result, each respective individual accuracy retrieved from the storage device (Id., column 5, lines 54-64, Junta Server 106 uses a simple algorithm that determines the correct solution to be that solution which is most popular, wherein the "majority wins" (also referred to as "majority governs", that is the result provided by the most number of Junta Nodes is determined to be the correct answer for the task, or an algorithm that determines the correct answer using Junta Node responses weighted according to the history of each particular Junta Node in coming up with the right answer previously, effectively weighting each Junta Node response by an accuracy rating for that Junta Node (discloses result using the individual accuracies)), (Id., column 6, lines 34-42, Junta Server 106, in one embodiment, stores such performance data as throughput, defined as the number of subtasks completed by Junta Computer 104 in a unit time, latency, defined as how long it would take to obtain the solution to a subtask once it has been submitted to Junta Computer 104, and accuracy, defined as an accuracy rating for Junta Computer 104 as a whole (discloses accuracy for the result) rather than accuracy ratings for Junta Nodes, also tracked and maintained by Junta Server 106); 
provide, in a communication by the first computing device to the remote computing system, the result when the accuracy for the result is equal to or greater than the desired accuracy level, the providing of the result causing display, by the software executing on the remote computing system, of first data in a user interface of the remote computing system, the first data automatically selected based on the result, and wherein the result is used for data entry at the remote computing system, and providing the result comprises providing the first accuracy in the communication (Harinarayan, column 8, lines 60-65, Junta Server compares and analyzes the responses, and determines/synthesizes the result for the task. As described, the comparisons, analyses as well as syntheses may take into consideration the accuracy desired, as well as past accuracy of the Junta Nodes providing the answers. Finally, upon deriving an answer for the requested task, Junta Server returns the derived solution to the Task Server (discloses providing result when the accuracy is at the desired accuracy level)), (Id., column 6, lines 30-38, Regarding handling other miscellaneous book keeping activities, Junta Server 106, in one embodiment, records data relevant to security and privacy and performance measures, such as, for instance, throughput, latency and accuracy (discloses transcription based on received data)), (Id., column 6, lines 30-35, Regarding handling other miscellaneous book keeping activities, Junta Server 106, in one embodiment, records data relevant to security and privacy and performance measures, such as, for instance, throughput, latency and accuracy), (Id., column 9, lines 42-48, The above example using electronic mail messages sent out by the Junta Server to the Junta Nodes is an example of a push system. That is, the Junta Server pushes the subtasks out to the Junta Nodes, using the electronic mail messages sent to request action from the Junta Nodes comprising the Junta Network), (Id., column 9, lines 9-15, Once subtasks have been generated, these subtasks are sent to the Junta Computer 406 via the Junta Sever. In this example, the communication from task server to Junta Server as well as from Junta Server to individual Junta Nodes is in the form of electronic mail messages containing attachments for the image), (Id., claim 3, wherein the method further comprises the first computer system dispatching said second subtask to a third computer system of a second human for performance by the second human, and the first computer system receiving a second result from the second human via the third computer system for said second subtask; and the first computer system further bases its generation of the result for said task on said second result (discloses first data selected based on the result)); 
and increase a number of the plurality of feedback computing devices until the first accuracy is equal to or greater than the desired accuracy level when the first accuracy is less than the desired accuracy level to include at least one additional feedback computing device, including… [Ebert discloses …reducing a number of choices presented to the at least one additional feedback computing device, the reduced number of choices including choices…] having been previously selected by the first plurality of feedback computing devices (Id., column 9, lines 25-30, the Junta Server sends the same subtask to n different Junta Nodes, wherein the number of Junta Nodes, n, is determined when the problem was identified by the task server 402. For example, it might be desirable for "at least n" Junta Nodes to produce the same result in order for a solution to be considered valid. This is an accuracy attribute identified by the task server 402), (Id., column 4, lines 11-20, Junta Server 106, as shown in FIG. 1, serves as the central coordinating computer of the Junta Computer 104. Junta Server 106 receives the subtasks from Task Server 102, determines the availability of Junta Node 1110 to perform the subtask using network communications 112, and, if Junta Node 1110 is available, sends the subtask to, and receives the resulting response from Junta Node 1110 using network communications 112. Junta Server 106 similarly determines availability of other Junta Nodes such as Junta Node 2 114 through Junta Node n 116 (discloses results previously selected by feedback devices)), (Id., claim 42, and automatically facilitating generation of a final result for the first subtask by, determining that the received results include a common result that was received from each of a selected number of humans, the selected number of humans being greater than 1 and based on at least one of a majority of the at least some humans and of at least a specified number N of two or more humans; and selecting the common received result as the final result for the first subtask).
While suggested, Harinarayan does not explicitly disclose ...reducing a number of choices presented to the at least one additional feedback computing device, wherein each choise in the reduced number of choices... 
However, Ebert discloses ...reducing a number of choices presented to the at least one additional feedback computing device, wherein each choise in the reduced number of choices... (Ebert, ¶ 63, in FIG. 5, and in addition to the delete button 406 and the arrows 408 discussed above, add/delete buttons 508 are included to allow the survey designer to add or remove answer choices (discloses reducing a number of choices) from the editable instance 504. That is, while the buttons 406, 408 allow the survey designer to move the editable instance 504 within and among the editable instances 112a, 114, 502, and 506, the buttons 508 allow the survey designer to add or remove specific answer choices (discloses limiting choices) within the particular editable instance 504. As a result, although the editable instances 504 and 506 both are obtained from the same survey component 306, the instance 504 includes four answer options, while the instance 506 includes only three).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the feedback accuracy elements of Harinarayan to include the choice reduction elements of Ebert in the analogous art of survey generation systems for the same reasons as stated for claim 17.

Regarding claim 28, this claim recites limitations similar to those stated in claim 21, and is rejected for the same reasons as stated above.

Regarding claim 30, the combination of Harinarayan and Ebert discloses the non-transitory computer-storage medium of claim 27.
Harinarayan further discloses wherein the result is a first phrase selected from a plurality of phrases (Harinarayan, Figure 4, Figure depicts a selection of a choice (424) from a plurality of choices (422)), (Id., claim 57, The method of claim 42 wherein the first subtask involves text classification (discloses phrases)).

Regarding claim 31, the combination of Harinarayan and Ebert discloses the non-transitory computer-storage medium of claim 31.
Harinarayan further discloses wherein each of the plurality of phrases corresponds to a respective content item, and the first data corresponds to the first phrase ((Harinarayan, Figure 4, Figure depicts a selection of a choice (424) from a plurality of choices (422)), (Id., claim 57, The method of claim 42 wherein the first subtask involves text classification (discloses phrases corresponding to respective task content items)), (Id., claim 3, wherein the method further comprises the first computer system dispatching said second subtask to a third computer system of a second human for performance by the second human, and the first computer system receiving a second result from the second human via the third computer system for said second subtask; and the first computer system further bases its generation of the result for said task on said second result (discloses first data corresponding to task phrases)).

Regarding claim 32, Harinarayan discloses a system for distributing data over a network to a remote computing system, the system comprising: at least one processor; a storage device, coupled to the at least one processor, for storage of data, the storage device comprising at least one memory; and memory storing instructions configured to instruct the at least one processor to: communicate over the network with software on the remote computing system (Harinarayan, column 6, lines 59-67, The aforementioned functions of Junta Server 106 are enabled by algorithms, programming instructions, and data in accordance with an Application Programming Interface (API). A permanent copy of the programming instructions to practice the present invention, in one embodiment, may be loaded into non-volatile storage  associated with Junta Server 106 (discloses storage device comprising memory), Task Server 102, similar task servers, or any computer system associated with Junta Computer 104 in a factory, or in the field, through distribution source/medium such as tapes, CDROM, DVD, and so forth, and through network connection 112 or network connection 108 (discloses software for a computing system)), (Id., column 7, lines 11-12, The API also provides for facilities to enable return communication from Junta Server 106 to Task Server 102 (discloses communication to remote computing system)), (Id., column 6, lines 30-38, Regarding handling other miscellaneous book keeping activities, Junta Server 106, in one embodiment, records data relevant to security and privacy and performance measures, such as, for instance, throughput, latency and accuracy (discloses transcription based on received data)), (Id., column 6, lines 24-29, In maintaining records of transactions, Task Server 102, in accordance with one embodiment, uses database or data storage  (discloses storage device) features to catalog  and maintain transaction data associated with Task Server 102, other task servers, and all individual Junta Nodes), (Id., column 3, lines 63-67, Task Server 102 and Junta Server 106 are in a single computer and share a common computer processor, in which case communication link 108 is a system bus, embedded in the common computer);
4Reply to Final Office Action Dated 11/26/2019Application No. 15/090,297Docket No. 104128.217402/USstore, in the storage device, a plurality of individual accuracies, each individual accuracy for a respective feedback computing device, and each individual accuracy proportional to a number of prior results for prior tasks performed by the respective feedback computing device that are with a consensus of feedback computing devices that have also performed the prior tasks, (Harinarayan, column 3, lines 63-67, Task Server 102 and Junta Server 106 are in a single computer and share a common computer processor, in which case communication link 108 is a system bus, embedded in the common computer), (Id., column 6, lines 62-67, A permanent copy of the programming instructions to practice the present invention, in one embodiment, may be loaded into non-volatile storage associated with Junta Server 106, Task Server 102, similar task servers, or any computer system associated with Junta Computer 104 in a factory, or in the field, through distribution source/medium such as tapes, CDROM, DVD, and so forth, and through network connection 112 or network connection 108), (Id., column 6, lines 24-29, In maintaining records of transactions, Task Server 102, in accordance with one embodiment, uses database or data storage features to catalog (discloses storing in a database) and maintain transaction data associated with Task Server 102, other task servers, and all individual Junta Nodes), (Id., column 5, lines 54-64, Junta Server 106 uses a simple algorithm that determines the correct solution to be that solution which is most popular, wherein the "majority wins" (also referred to as "majority governs", that is the result provided by the most number of Junta Nodes is determined to be the correct answer for the task, or an algorithm that determines the correct answer using Junta Node responses weighted according to the history of each particular Junta Node in coming up with the right answer previously, effectively weighting each Junta Node response by an accuracy rating for that Junta Node (discloses individual accuracies proportional to a number of prior results with a consensus));
 wherein each of the prior tasks is selection of one of a plurality of choices presented on a display of a feedback computing device (Harinarayan, column 4, lines 45-61, teaching embodiments of “personal computers” with “visual . . . outputs and human inputs” and “accepting inputs using a touch screen feature,” notably a “cellular phone that allows for two-way . . . visual outputs and keypad inputs” further including an “Internet enhanced cellular phone network” (teaching human inputs via keyboard, touch, and keys that result in visual outputs, i.e., display of the tasks processed in the citations above per at least Figure 4 below)

    PNG
    media_image1.png
    897
    573
    media_image1.png
    Greyscale


receive, from the remote computing system in a communication over the network a request for a result, the request comprising a desired accuracy level (Harinarayan, column 4, lines  11-20, Junta Server 106, as shown in FIG. 1, serves as the central coordinating computer of the Junta Computer 104. Junta Server 106 receives the subtasks from Task Server 102 (discloses receiving a request for a result for a task), determines the availability of Junta Node 1 110 to perform the subtask using network communications 112, and, if Junta Node 1 110 is available, sends the subtask to, and receives the resulting response from Junta Node 1 110 using network communications 112. Junta Server 106 similarly determines availability of other Junta Nodes such as Junta Node 2 114 through Junta Node n 116), (Id., column 5, line 64 - column 6, line 3, the final answer may be generated in accordance with a "specific accuracy," (discloses desired accuracy) using e.g. an algorithm selecting a solution that represents "at least N" Junta Node responses in agreement, where N is the integer number of responses in agreement (assuming the subtask has been dispatched to M Junta nodes for performance, where M is greater than N)), (Id., column 8, lines 62-65, the comparisons, analyses as well as syntheses may take into consideration the accuracy desired, as well as past accuracy of the Junta Nodes providing the answers (further discloses desired accuracy)); 
determine a first accuracy for the result using the respective individual accuracy for each of a plurality of feedback computing devices selecting the result, each respective individual accuracy retrieved from the storage device (Id., column 5, lines 54-64, Junta Server 106 uses a simple algorithm that determines the correct solution to be that solution which is most popular, wherein the "majority wins" (also referred to as "majority governs", that is the result provided by the most number of Junta Nodes is determined to be the correct answer for the task, or an algorithm that determines the correct answer using Junta Node responses weighted according to the history of each particular Junta Node in coming up with the right answer previously, effectively weighting each Junta Node response by an accuracy rating for that Junta Node (discloses result using the individual accuracies)), (Id., column 6, lines 30-42, Regarding handling other miscellaneous book keeping activities, Junta Server 106, in one embodiment, records data relevant to security and privacy and performance measures, such as, for instance, throughput, latency and accuracy. Junta Server 106, in one embodiment, stores such performance data as throughput, defined as the number of subtasks completed by Junta Computer 104 in a unit time, latency, defined as how long it would take to obtain the solution to a subtask once it has been submitted to Junta Computer 104, and accuracy, defined as an accuracy rating for Junta Computer 104 as a whole (discloses accuracy for the result) rather than accuracy ratings for Junta Nodes, also tracked and maintained by Junta Server 106);
 provide, in a communication over the network to the remote computing system, the result when the first accuracy is equal to or greater than the desired accuracy level, the providing of the result causing display, by software executing on the remote computing system, of first data in a user interface of the remote computing system, the first data automatically selected based on the result, and wherein providing the result is used for data entry at the remote computing system, and providing the result comprises providing the first accuracy in the communication (Harinarayan, column 8, lines 60-65, Junta Server compares and analyzes the responses, and determines/synthesizes the result for the task. As described, the comparisons, analyses as well as syntheses may take into consideration the accuracy desired, as well as past accuracy of the Junta Nodes providing the answers. Finally, upon deriving an answer for the requested task, Junta Server returns the derived solution to the Task Server (discloses providing result when the accuracy is at the desired accuracy level)), (Id., column 6, lines 30-38, Regarding handling other miscellaneous book keeping activities, Junta Server 106, in one embodiment, records data relevant to security and privacy and performance measures, such as, for instance, throughput, latency and accuracy (discloses transcription based on received data)), (Id., column 6, lines 30-35, Regarding handling other miscellaneous book keeping activities, Junta Server 106, in one embodiment, records data relevant to security and privacy and performance measures, such as, for instance, throughput, latency and accuracy), (Id., column 9, lines 42-48, The above example using electronic mail messages sent out by the Junta Server to the Junta Nodes is an example of a push system. That is, the Junta Server pushes the subtasks out to the Junta Nodes, using the electronic mail messages sent to request action from the Junta Nodes comprising the Junta Network), (Id., column 9, lines 9-15, Once subtasks have been generated, these subtasks are sent to the Junta Computer 406 via the Junta Sever. In this example, the communication from task server to Junta Server as well as from Junta Server to individual Junta Nodes is in the form of electronic mail messages containing attachments for the image files (discloses communication with an attachment link to image files)), (Id., claim 3, wherein the method further comprises the first computer system dispatching said second subtask to a third computer system of a second human for performance by the second human, and the first computer system receiving a second result from the second human via the third computer system for said second subtask; and the first computer system further bases its generation of the result for said task on said second result (discloses first data selected based on the result));
and increase a number of the plurality of feedback computing devices until the first accuracy is equal to or greater than the desired accuracy level when the first accuracy is less than the desired accuracy level to include at least one additional feedback computing device, including… [Ebert discloses …reducing a number of choices presented to the at least one additional feedback computing device, the reduced number of choices including choices…] having been previously selected by the first plurality of feedback computing devices (Id., column 9, lines 25-30, the Junta Server sends the same subtask to n different Junta Nodes, wherein the number of Junta Nodes, n, is determined when the problem was identified by the task server 402. For example, it might be desirable for "at least n" Junta Nodes to produce the same result in order for a solution to be considered valid. This is an accuracy attribute identified by the task server 402), (Id., column 4, lines 11-20, Junta Server 106, as shown in FIG. 1, serves as the central coordinating computer of the Junta Computer 104. Junta Server 106 receives the subtasks from Task Server 102, determines the availability of Junta Node 1110 to perform the subtask using network communications 112, and, if Junta Node 1110 is available, sends the subtask to, and receives the resulting response from Junta Node 1110 using network communications 112. Junta Server 106 similarly determines availability of other Junta Nodes such as Junta Node 2 114 through Junta Node n 116 (discloses results previously selected by feedback devices)), (Id., claim 42, and automatically facilitating generation of a final result for the first subtask by, determining that the received results include a common result that was received from each of a selected number of humans, the selected number of humans being greater than 1 and based on at least one of a majority of the at least some humans and of at least a specified number N of two or more humans; and selecting the common received result as the final result for the first subtask).
While suggested, Harinarayan does not explicitly disclose ...reducing a number of choices presented to the at least one additional feedback computing device, wherein each choise in the reduced number of choices... 
However, Ebert discloses ...reducing a number of choices presented to the at least one additional feedback computing device, wherein each choise in the reduced number of choices... (Ebert, ¶ 63, in FIG. 5, and in addition to the delete button 406 and the arrows 408 discussed above, add/delete buttons 508 are included to allow the survey designer to add or remove answer choices (discloses reducing a number of choices) from the editable instance 504. That is, while the buttons 406, 408 allow the survey designer to move the editable instance 504 within and among the editable instances 112a, 114, 502, and 506, the buttons 508 allow the survey designer to add or remove specific answer choices (discloses limiting choices) within the particular editable instance 504. As a result, although the editable instances 504 and 506 both are obtained from the same survey component 306, the instance 504 includes four answer options, while the instance 506 includes only three).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the feedback accuracy elements of Harinarayan to include the choice reduction elements of Ebert in the analogous art of survey generation systems for the same reasons as stated for claim 17.

Regarding claim 33, the combination of Harinarayan and Ebert discloses the system of claim 32.
Harinarayan further discloses wherein the instructions are further configured to instruct the at least one processor to send a link to the first data, the link used to cause the display of the first data on the remote computing system (Harinarayan, column 9, lines 42-48, The above example using electronic mail messages sent out by the Junta Server to the Junta Nodes is an example of a push system. That is, the Junta Server pushes the subtasks out to the Junta Nodes, using the electronic mail messages sent to request action from the Junta Nodes comprising the Junta Network), (Id., column 9, lines 9-15, Once subtasks have been generated, these subtasks are sent to the Junta Computer 406 via the Junta Sever. In this example, the communication from task server to Junta Server as well as from Junta Server to individual Junta Nodes is in the form of electronic mail messages containing attachments for the image files (discloses communication with an attachment link to image files)), (Id., claim 3, wherein the method further comprises the first computer system dispatching said second subtask to a third computer system of a second human for performance by the second human, and the first computer system receiving a second result from the second human via the third computer system for said second subtask; and the first computer system further bases its generation of the result for said task on said second result (discloses first data selected based on the result)).

Regarding claim 34, this claim recites limitations similar to those stated in claim 20, and is rejected for the same reasons as stated above.

Regarding claim 39, the combination of Harinarayan and Ebert discloses the method of claim 17.
Harinarayan further discloses …wherein the respective individual accuracy for each of the plurality of feedback computing devices selecting the result includes a plurality of individual accuracies for each of the plurality of feedback computing devices selecting the results, the plurality of individual accuracies including a respective accuracy for each of a plurality of types of tasks, wherein the respective accuracy for each of the plurality of types of tasks is utilized in selecting which of the plurality of feedback computing devices receives the request (Harinarayan, column 5, lines 54-64, Junta Server 106 uses a simple algorithm that determines the correct solution to be that solution which is most popular, wherein the "majority wins" (also referred to as "majority governs", that is the result provided by the most number of Junta Nodes is determined to be the correct answer for the task, or an algorithm that determines the correct answer using Junta Node responses weighted according to the history of each particular Junta Node in coming up with the right answer previously, effectively weighting each Junta Node response by an accuracy rating for that Junta Node (discloses individual accuracies for each feedback device)), (Id., column 3, lines 23-41, Task Server 102 is at the front end of a hybrid machine/human computer and functions to decompose the task to be performed into smaller, potentially many, subtasks to be performed by Junta Computer 104. As will be disclosed in greater detail below, the subtasks represent basic operations that any human can trivially perform without any special training or education. That is, the subtasks are generated in such a fashion as to be relatively simple for a human to perform as compared to a computer. Put another way, the task or problem is broken down into smaller sub-problems that may be easily solved by a human very rapidly, in almost no time at all. Examples of such subtasks (discloses accuracies for various types of tasks) or basic operations include, among others, classifying text into one of many categories, comparing music samples, comparing images, and converting speech into text. A more specific example of a subtask is the act of determining whether two images are photographs of the same person), (Id., column 8, lines 34-48, Next, FIG. 4 illustrates an operational flow of a hybrid machine/human computer arrangement in accordance with one embodiment. First is task server identification of the problem 402, followed by task server generation of subtasks 404. Moving to the functions handled by Junta Computer 406, Junta Server identifies resources 408 needed by Junta Computer 406. For examples, the task on hand requires French speaking humans, and Task Server has requested that each subtask be performed by at least 10 humans with a past accuracy record of at least 90%, Junta Server identifies the Junta Nodes meeting the criteria accordingly (discloses assigning particular task-types to devices based on task-type accuracy). If more Junta Nodes are available than the number Junta Nodes needed, the subtask may be assigned randomly, or by some fairness algorithm, ensuring most Junta Nodes of equal quality/accuracy are given substantially the same amount of work).

Regarding claim 40, the combination of Harinarayan and Ebert discloses the method of claim 17.
Harinarayan further discloses wherein the respective individual accuracy for at least one of the plurality of feedback computing devices is determined by running the individual through trial tasks… to increase a confidence in the respective individual accuracy (Harinarayan, column 5, lines 54-64, Junta Server 106 uses a simple algorithm that determines the correct solution to be that solution which is most popular, wherein the "majority wins" (also referred to as "majority governs", that is the result provided by the most number of Junta Nodes is determined to be the correct answer for the task, or an algorithm that determines the correct answer using Junta Node responses weighted according to the history (discloses historical trial tasks to increase a confidence (i.e. weight) of the individual accuracy) of each particular Junta Node in coming up with the right answer previously, effectively weighting each Junta Node response by an accuracy rating for that Junta Node (discloses individual accuracies for each feedback device)).
Through KSR Rationale E (See MPEP 2141(III)(E)), Harinarayan discloses …without providing results.
First, Harinarayan discloses displaying a result (Id., column 4, lines 45-61, teaching embodiments of “personal computers” with “”visual . . . outputs and human inputs” and “accepting inputs using a touch screen feature,” notably a “cellular phone that allows for two-way . . . visual outputs and keypad inputs” further including an “Internet enhanced cellular phone network” (teaching human inputs via keyboard, touch, and keys that result in visual outputs, i.e., display of the tasks processed in the citations above per at least Figure 4 below).
Since customer service is a key factor in the success of any business, including in business processes which provide a result with a requested accuracy, it is important to establish accuracies before presenting those accuracies to customers. The practice of establish a confidence threshold is a well known statistical technique, and accurate statistical analyses are critical to the success of businesses.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the
time of the invention was made, to hide a result or an accuracy from a user before confirming the result or accuracy with an appropriate sample size of tasks or trials since there are a finite number of identified predictable potential solutions (i.e. either displaying a result or withholding the display of a result) to the recognized need (customer service) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
 

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dillard, U.S. Patent No. 8645295, teaches methods and systems of associating reviewable attributes with items 
Hunt et al., U.S. Publication No. 2009/0018996 teaches a cross-category view of a dataset using an analytic platform 
Hunt et al., U.S. Publication No. 2008/0319829 teaches bias reduction using data fusion of household panel data and transaction data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/              Examiner, Art Unit 3624
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624